PER CURIAM
Plaintiff brought this action against the state for contribution or indemnity for sums paid in settlement on behalf of its insured for personal injuries sustained by two claimants. On appeal, plaintiff contends that the trial court erred in granting the state’s motion to dismiss its complaint for failure to state ultimate facts sufficient to constitute a claim for relief. This case was consolidated for argument with Scovell v. TRK Trans, Inc., 71 Or App 186, 691 P2d 911 (1984), in which we concluded that the third-party plaintiff was entitled to maintain its action for contribution. The parties agree that the issues presented here are identical to those considered in Scovell.
Reversed and remanded.